DETAILED ACTION

    PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
3United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Important note, by the Examiner, concerning the nature and scope of the claimed invention:     
Applicant’s specification on page 6, line 14 to page 7, line 7 and page 9, line 26 to page 10, line 7, incorporates by reference U.S. Patent Number 5,985,459 (Kwiecien et al.) and its method of treating razor blade cutting edges that have a polyfluorocarbon coating thereon with a solvent (preferably perfluorotetradecahydrophenanthrene (C14F24) to partially remove some of said polyfluorocarbon coating from the razor blade’s cutting edges to improve the first shave by reducing the high initial cutting forces.
Applicant asserts, but does NOT claim, that they have discovered an improvement over the method taught by Kwiecien et al., to even further reduce the first shave high initial cutting forces by exposing razor blades having cutting edges previously coated with a polyfluorocarbon to NOT just a “virgin” solvent, (preferably perfluorotetradecahydrophenanthrene (C14F24) (e.g. a Flutec solvent, such as PP-11).  Rather Applicant’s asserted improvement over Kwiecien et al.’s method is to perform multiple said exposing steps/runs (one or several times, range of about 1 to 100 times or runs), with the initial solvent without purifying it after the first exposing step/run with the solvent, see page 7, lines 15-22 of Application specification.
Please note Applicant’s statement of: “As used herein, a “compound” is defined as an impurity, a dopant, a reaction byproduct, a breakdown product or an combination thereof.”, which was set forth on page 8, lines 26-27 of Applicant’s specification [Emphasis added]. Applicant’s said statement is relevant to understanding applicant’s independent claim 1.
Thus according to Applicant’s own specification, the preferred method of “making” the claimed solution for application to a razor blade cutting edge is NOT made by admixing an initial solvent with one or more defluorination compounds, but is rather made during the process of contacting the initial (i.e. virgin) starting fluorinated solvent (preferably perfluorotetradecahydrophenanthrene (C14F24)) with razor blades previously coated with a fluoropolymer product (e.g. Teflon such as PTFE). In other words, it is said process itself that results in the partial defluorination of a portion of the initial starting virgin fluorinated solvent to occur. The solution resulting from said process comprises an admixture of at least three component namely: 1) the original (i.e. virgin) fluorinated solvent, 2) defluorinated products of said initial virgin fluorinated solvent and 3) polyfluorocarbon waste products (e.g. Teflon such as PTFE) which were removed from the polyfluorocarbon coated razor blades treated by the original fluorinated solvent. 
As way of illustration only, if the initial virgin solvent was selected to be Applicants’ preferred solvent of perfluorotetradecahydrophenanthrene (C14F24), then the partial defluorination products of said initial virgin solvent would be those that fall within Applicant’s formula of C14Fn where n=10 to 23, such as C14F10, C14F14 and/or C14F18.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5 and 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 2 is deemed to be indefinite due to the use of the phrase “compounds further comprise” [Emphasis added] because the subsequently listed components are deemed to be the compounds themselves and thus it is not really proper to call them “further” components. The Examiner suggest that applicant amend said phrase to read as followed: -- compounds comprise-- to overcome this rejection.
Claims 4-5 and 7-10 are also being rejected here because they are either directly or indirectly dependent on rejected claim 2. 

                 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trankiem U.S. Patent Application Publication No.: 2005/0155460 A1.
Trankiem teaches methods of treating razors blade cutting edges having an adherent polyfluorocarbon coated thereon. The coated razor blade edges are treated with a solvent, which partially removes the coating from the razor blade edges. Addition of an antioxidant to the solvent improves the effectiveness of the treatment, see abstract and claims. Trankiem’s method is performed to improve the first shave by reducing the high initial cutting forces of the razor blades.
Trankiem, like Applicant’s own specification, incorporates by reference U.S. Patent Number 5,985,459 (Kwiecien et al.), for its disclosure of treating polyflurocarbon coated razor blades with a solvent to partially remove some of said polyfluorocarbon coating from the razor blade’s cutting edges. As such, both Applicant’s disclosure, see Applicant’s specification page 6, line 14 to page 7, line 7 and page 9, line 26 to page 10, line 7 and Trankiem, incorporate by reference the disclosure of U.S. Patent Number 5,985,459 (Kwiecien et al.) for the same purpose.
Applicant’s claims are deemed to be directly anticipated over Trankiem’s teaching of Table 4 wherein Comparative Examples teach a process of contacting Teflon coated razor blades with Flutec PP-11 (C14F24) as the initial solvent without any added antioxidant. Please note that the process conditions employed in said Comparative Examples to contact Teflon coated razor blades with Flutec PP-11 (C14F24) are the same as the process conditions disclosed, but not claimed by appellant, in their process of contacting Teflon coated razor blades with Flutec PP-11 (C14F24). That is both processes, Applicant’s and Trankiem, use the same initial solvent (i.e. C14F24) and then treat the polyfluorocarbon razor blades in an identical wav. Once again note that Applicant’s disclosed, but NOT claimed, process step of treating the polyfluorocarbon razor blades encompass treating said razor blades a minimum of only one time, see page 7, lines 15-22 of Application specification. Since the starting/initial solutions (for Applicant and Trankiem) are the same and the process steps of using the starting/initial solutions are same (for Applicant and Trankiem), the resulting product solutions are by nature inherently the same. It is noted that Applicant has set forth NO experimental data to rebut the Examiner’s position.
As such, the Examiner holds that the resulting solvent admixture from Trankiem’s Comparative Examples would necessarily (i.e. inherently) comprise: 1)  perfluorotetradecahvdrophenanthrene (C14F24) initial solvent, 2) partial defluorination products thereof that fall within Applicant’s claimed C14Fn compounds where n=10 to 23, such as the C14F10, C14F14. and/or C14F18 (see Applicant’s dependent claims 3-4) and 3) polyfluorocarbon waste products (e.g. Teflon such as PTFE) which were removed from the polyfluorocarbon coated razor blades treated by the original fluorinated solvent. The courts have constantly declared that the mere discovery or recognition by appellant of an inherent property in an otherwise old composition cannot distinguish and give patentability to said otherwise old composition, see In re Spada, 15 USPQ 2d 1655 (CAFC 1990). 
Applicant’s dependent claims 7 and 9-10 are properly rejected here because the set forth concentration ranges are presented only as optional concentration ranges due to the claim language of “wherein a concentration” [Emphasis added]. In order for said concentration ranges to be actually required, Applicant would of had to write the claims using the claim language --wherein the concentration--. Said wording is viewed, by the Examiner, as being open ended or rather one possible choice among many of a concentration amount/range. Furthermore, even if Applicant were to amend claims 9-10 to use the claim language of --wherein the concentration-- said claims would still be properly rejected over Trankiem even without direct disclosures to said concentrations ranges within Trankiem’s disclosure. The reason for this being is that claim 9 is indirectly dependent on dependent claim 2 and claim 10 is directly dependent on dependent claim 2, but claim 2 sets forth the listed additional component species for the solution in the alternative.
As way of illustration, even if dependent claim 10 was amended as suggested by the Examiner, a rejected over Trankiem would be proper because Trankiem’s solutions resulting from the processes of Examples 1-2 and Table 4 all contain polytetrafluoroethylene even if they did not contain any iron/steel component, since said iron/steel is NOT actually required. Nevertheless, the Examiner wants to point out that Trankiem’s solutions resulting from the processes of Examples 1-2 and Table 4 are deem to contain some stainless steel that comes from the stainless steel razor blades subjected to said solvent process. If a stainless steel mini-reactor was used then stainless steel in the resulting solution could also come from it. In fact, Applicants’ themselves directly disclose that using their preferred solvent in their disclosed process, inherently results in some steel from the treated razor blades and even reactor container itself, to be put into the solvent, see page 13, lines 1-11 of Applicant’s specification. As shown above, Trankiem’s first process step of treating polytetrafluoroethylene coated razor blades with a perfluorotetradecahydrophenanthrene (C14F24) “virgin” solvent is identical to Applicant’s claimed first process step, and thus the resulting solvent solution, after said first treating step, would have the same components as Applicant’s disclosed solution after the first process step with the “virgin” solvent.
Finally, please note the following. The Examiner holds that if Applicant were to amend the wording of dependent 7 to replace the article “a” by the word --the-- in expressing the claimed concentration ranges, dependent claim 7 would then be free of any prior-art rejection over Trankiem. The reason for this is because there is deemed to be a lack of guidance within Trankiem’s disclosure to perform his process using multiple repeated runs of exposing the fluoropolymer coated razor blades with a Flutec™ solvent without purifying said Flutec™ solvent between runs. Without performing said repeating runs, the concentration amounts of the defluorination compounds in Trankiem’s process are deemed be too low, to read on applicant’s claimed concentration ranges of dependent claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-7 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 16/928,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 15-20 are deemed to be a subset of pending independent claim 1. Also note that copending claim 16 basically corresponds to pending claim 4; copending claim 17 basically corresponds to pending claim 5; copending claim 18 basically corresponds to pending claim 6;  copending claim 20 basically corresponds to pending claim 7; copending claim 18 basically corresponds to pending claim 6; and copending claim 15 basically corresponds to pending claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


IMPORTANT NOTE: Below are remarks, presently modified if necessary, made by the present examiner in his Examiner’s Answer (mailed 12/07/20) in response to applicant’s arguments, set forth in the Appeal Brief filed by applicant on 08/24/20, in Parent Application No.: 15/431,566. These remarks are set forth below because they are deemed to be highly relevant to the pending claims and their rejection over under 35 U.S.C. 102(a)(1) as being anticipated by Trankiem U.S. Patent Application Publication No.: 2005/0155460 A1. Also note that the Examiner’s rejection was affirmed by the Patent Board of Appeals in the decision render on 04/11/22.

On pages 6-7 of Appellant’s Appeal Brief, Appellant states: “As stated by the Examiner, Trankiem’s inventive process involves use of a solution comprising a solvent and an antioxidant. Thus, firstly Appellant respectfully submits that Trankiem’s process is clearly not “identical to” Appellant’s “first process step,” which involves contacting the razor blades with the virgin solvent (without antioxidant).13 Secondly, nowhere in Trankiem’s Examples 1-2 or Table 4 or elsewhere, is there a disclosure which indicates that the Trankiem blades are produced by a “running” of the razor blades repeatedly through the already-utilized solvent. Trankiem’s Examples 1-2 which describe process steps do not mention any subsequent runs with blades or denomination compounds. Appellant contends one of skill in the art would understand that defluorination compounds would not be generated in the Trankiem solution.”. 
On page 7 of Appellant’s Appeal Brief, Appellant states: “Trankiem expressly states that “the antioxidant helps improve the stability of the solvent” (emphasis added).14 While this addition of antioxidant may show Trankiem’s attempt to improve the cut forces of the blades versus the blades processed once with Flutec alone, it does not teach, and Appellant contends, arguably teaches away, from a solvent with denomination compounds.”. 
The Examiner’s response is as followed: The examiner acknowledges that Trankiem’s Examples 1-2 use an antioxidant in combination with the Flutec PP-11 solvent (i.e. C14F24 solvent) to treat the Teflon coated razor blades. While Appellant’s independent claim 1 does not require an antioxidant, it is open to the inclusion of an antioxidant because the preamble of the claim uses the open language of “comprising” to claim the solution. Nevertheless, for the Present Appeal, the Examiner has decided to drop the previously made anticipation rejection over Trankiem’s Examples 1-2. As such, the Examiner’s outstanding anticipation rejection of Appellant’s claims is made over the Comparative Examples as set forth in Trankiem’s Table 4. 
As an aside, the examiner holds that it is irrelevant and thus moot that Trankiem’s Examples 1-2 do not describe a process of “running” of the razor blades repeatedly through the already-utilized solvent”, because appellant’s invention is NOT drawn to a process but rather to a solution. 
On pages 8-9 of Appellant’s Appeal Brief, Appellant states: “Appellant recognizes that Trankiem’s Table 4 includes the results of cutting forces for “razor blades treated with the Flutec™ solvent and the antioxidant IRGANOX B-215” vs. “razor blades treated with Flutec™ solvent alone.”15 However, Appellant respectfully submits that this vague disclosure is insufficient to meet the requirements for establishing inherency.
Moreover, as mentioned above, Trankiem importantly does not process blades multiple times in already-utilized Flutec as Appellant has done and accordingly, Appellant contends that there would be no deflourination compounds detected.
While Trankiem provided detailed descriptions regarding treatment of razor blades with a solution of solvent and antioxidant,16 the Trankiem patent fails to identify the use of, or any requirement to use one or more defluorination compounds. In particular, it fails to identify as critical any requirement of having or forming one or more defluorination compounds, fails to identify types or concentrations of the one or more defluorination compounds, fails to identify any requirement for the solution to comprise polyfluorocarbons, iron, carbon-based steel, stainless-steel, or particles, surfaces or compounds thereof, fails to identify a solution comprising a yellow color, and fails to identify how the required (but undisclosed) limitations or modifications would be achieved or any benefits thereof. Trankiem lacks any express disclosure regarding treatment of razor blades with solvent alone.” [Emphasis added].
The Examiner’s response is as followed: There is NO possible way that the disclosure of the Comparative Examples, as set forth in Table 4, is to be viewed as vague and thus insufficient to meet the requirements for establishing inherency as argued by Appellant. The Comparative Examples, as set forth in Table 4, are not only an express disclosure but are a direct reduction to practice of a process of contacting polyfluorocarbon coated razor blades with Flutec™ solvent alone without any added antioxidant.
Furthermore, Appellant’s statement that Trankiem: “fails to identify any requirement for the solution to comprise polyfluorocarbons” is clearly in error, because Trankiem’s disclosure directly teaches that polyfluorocarbons are removed from the surface of the coated razor blades when said coated razor blades are contacted with the Flutec™ solvent, see Trankiem’s abstract and independent claim 1. 
Furthermore, Appellant’s statement that Trankiem: “fails to identify a solution comprising a yellow color”, as set forth in Appellant’s dependent claim 13, is true but is deemed to be moot. Said Appellant argument is deemed to be moot because the yellow color of the claimed solution is the inherent result of the process itself of wherein polyfluorocarbons are removed from the surface of the coated razor blades when said coated razor blades are contacted with the Flutec™ solvent, said process also results in said solution containing partial defluorination products thereof. That is, the partial defluorination products and the polyfluorocarbons, both contained within the Flutec™ solvent, are what impart the yellow color to the solution. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764